DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing informalities previously indicated are herein withdrawn in light of the amendments made to the claims.
Specification
The amendment filed April 5, 2021 objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	The recitation of Claim 2, lines 2-6, “in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally in half into a proximal half portion and a distal half portion, the number of the adjusting portions relative to that of the clamping portions is greater in the distal half portion than in the proximal half portion.	The recitation of Claim 3, lines 2-7, “in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally in half into a proximal half portion and a distal half portion, a distance between the clamping portions with the adjusting portion interposed therebetween is greater in the distal half portion than in the proximal half portion or is greater in the distal half portion than a distance between the adjacent 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The following limitations are new to the disclosure. Specifically, claiming the cutting assembly is divided equally into a specific number of portions is not previously described in the Specification. After review of the claims and Specification in light of the most recent amendment, Examiner believes the Applicant intended for the term “roughly” to equate to “substantially.” Amending the claims to include this term may help to clarify the claim language set forth below.	The recitation of Claim 2, lines 2-6, “in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 2, lines 2-6 recite, “in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally in half into a proximal half portion and a distal half portion, the number of the adjusting portions relative to that of the clamping portions is greater in the distal half portion than in the proximal half portion. As currently written, the cutter assembly of the hedge trimmer has “a plurality of adjusting portions, each adjusting portion being provided between the clamping portions.” Examiner interprets one adjusting portion (a) of the plurality of adjusting portions is provided between each clamping portion (c), resulting in a pattern of (c), (a), (c), (a), (c), and so on, along the length of the cutter assembly. If there is a single adjusting portion between each clamping portion and all adjusting and clamping portions are evenly spaced along the cutter assembly, it is unclear how there can be more adjusting portions than clamping portions in one portion of the cutter assembly than in another given portion of the cutter assembly.	● Claim 4, lines 2-5 recite, “in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally into three portions, which include front, middle, and rear portions in this order from the distal end to the proximal end, the adjusting portion is provided on the middle portion.” As currently set forth in Claim 1, the cutter assembly of the hedge trimmer has “a plurality of adjusting portions, each adjusting portion being provided between the clamping portions.” Examiner interprets this set up to include one adjusting portion (a) of the plurality of adjusting portions is provided between each clamping portion (c), resulting in a pattern of (c), (a), (c), (a), (c), and so on, along the length of the cutter assembly. However, as set forth in Claim 4, there is a single adjusting portion in the middle portion thereof. It is unclear how there can be only one adjusting portion along the length of the cutter assembly, when a plurality of adjusting portions is set forth in Claim 1.	● Claim 5, lines 2-5 recite, “in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally into three portions, which include front, middle, one adjusting portion (a) of the plurality of adjusting portions is provided between each clamping portion (c), resulting in a pattern of (c), (a), (c), (a), (c), and so on, along the length of the cutter assembly. However, as set forth in Claim 5, there is only a single adjusting portion in the front portion thereof. It is unclear how there can be only one adjusting portion along the length of the cutter assembly, when a plurality of adjusting portions is set forth in Claim 1.	● Claim 7, lines 2-6 recite, “in the cutter supports of the cutter assembly, when the portion between the cutting edge closest to the proximal end and the cutting edge closest to the distal end is seen as divided equally into three portions, which include front, middle, and rear portions in this order from the distal end to the proximal end, the clamping portion and the adjusting portion are provided on the middle portion.” As currently set forth in Claim 1, the cutter assembly of the hedge trimmer has “a plurality of adjusting portions, each adjusting portion being provided between the clamping portions.” Examiner interprets this set up to include one adjusting portion (a) of the plurality of adjusting portions is provided between each clamping portion (c), resulting in a pattern of (c), (a), (c), (a), (c), and so on, along the length of the cutter assembly. However, as set forth in Claim 7, there is a single adjusting portion in the middle portion thereof. It is unclear how there can be only one adjusting portion along the length of the cutter assembly, when a plurality of adjusting portions is set forth in Claim 1.one adjusting portion (a) of the plurality of adjusting portions is provided between each clamping portion (c), resulting in a pattern of (c), (a), (c), (a), (c), and so on, along the length of the cutter assembly. If there is a single adjusting portion between each clamping portion and all adjusting and clamping portions are evenly spaced along the cutter assembly, it is unclear how there can be more adjusting portions than clamping portions in one portion of the cutter assembly than in another given portion of the cutter assembly.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10-12, and as best understood, Claims 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Patent 5,412,873) in view of Peterson (US Publication 2018/0139906), as evidenced by Huang (US Patent 5,075,972).	Regarding Claim 1, Gibson discloses a hedge trimmer comprising:
	a cutter assembly including upper (27) and lower (28) cutters and upper (52) and lower (50) plate-like cutter supports (fig. 4), the upper and lower cutters having elongated substrates  (central longitudinal body of upper and lower cutters) with their proximal ends (each of the upper 27 and lower 28 blades have a rearwardly extending ear 60) positioned on a body housing (annotated fig. 8) with a drive source (“a rotary cam provided on the trimmer’s power head protrudes into the openings 62 and forces reciprocation of the blades in opposite directions,” col. 4, lines 22-24) disposed therein, the elongated substrates being adapted to reciprocate in relatively opposite directions with respect to each other along a longitudinal direction (col. 4, lines 22-24), and the upper and lower plate-like cutter supports being integrated respectively in the longitudinal direction and extending respectively in the longitudinal direction so as to sandwich the upper and lower cutters therebetween to guide reciprocating relative motions of the upper and lower cutters while supporting the upper and lower cutters (col. 4, lines 6-10), wherein:	projecting cutting edges (upper teeth 29 and lower teeth 30) provided at intervals on the elongated substrates of the upper and lower cutters are adapted to rub against each other (figs. 5 and 6),

    PNG
    media_image1.png
    421
    729
    media_image1.png
    Greyscale
	Gibson fails to disclose the plurality of clamping portions each having a separate spacer and a first bolt, wherein the spacer being adapted to be relatively slidably fitted  	a plurality of adjusting portions, each adjusting portion being provided between the clamping portions, the adjusting portion having a second bolt, the second bolt being adapted to be inserted from the one side of the upper and lower cutter supports, pass through second slotted holes provided in the cutters, and be screwed into a screw portion on the other side of the upper and lower cutter supports so as to adjust the separation distance between the upper and lower cutter supports.	However, Peterson teaches it is old and well known in the art of hedge trimmers to provide a means to secure the separation distance between the upper and lower cutter supports (a lower (first) cutter support (longitudinal bar 24 provided below the lower cutter and inner surface 36 of a plurality of spacer units 34 collectively form an upper (second) cutter support facing the lower cutter support 24 and contacting the upper cutter, paragraph 0024, lines 1-3) of a hedge trimmer, wherein the means to secure the separation distance includes a fastener kit (paragraph 0085) with a plurality of clamping portions, each having a separate spacer (98) and a first bolt (34’’), provided at intervals on the upper and lower cutter supports of the cutter assembly (figs. 3 and 4), the spacer being adapted to be relatively slidably fitted and inserted into first slotted holes (48, 50) provided in the cutters so as to be interposed between the upper and  in order to allow the user of the device to locally change the depth of the blade working space between the upper and lower supports once wear occurs (Peterson, paragraph 0011, lines 1-3) at any of the locations along the length of the cutting assembly.	Regarding Claim 2, the modified hedge trimmer of Gibson substantially disclosed above includes in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally in half into a proximal half portion (L1 to L3) and a distal half portion (L3 to L5), the number of the adjusting portions relative to that of the clamping portions is greater in the distal half portion than in the proximal half portion. The distribution of rivets originally provided in the hedge trimmer of Gibson is similar to the distribution of fastening points (L1-L5) at which the spacer units (clamping portions 34’’ and adjusting portions 34) may be positioned in the hedge trimmer of Peterson, wherein Peterson states “the spacer units 34, 34’’ are interchangeably usable at each location L1-L5” (paragraph 0081, lines 5-7).  Paragraph 0082 of Peterson further suggests having more adjusting portions at the free end as the device wears.  Thus, it would be obvious for the user of the hedge trimmer to select any reasonable arrangement of the 
	Regarding Claim 3, the modified hedge trimmer of Gibson substantially disclosed above includes in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally in half into a proximal half portion (L1 to L3) and a distal half portion (L3 to L5), but does not specifically disclose a distance between the adjacent clamping portions with the adjusting portion interposed therebetween is greater in the distal half portion than in the proximal half portion or is greater in the distal half portion than a distance between the adjacent clamping portions with no adjusting portion interposed therebetween. 	According to the modification of Gibson in view of Peterson set forth above, each rivet of Gibson is replaced with a respective one of the clamping portions 34’’ or adjusting portions 34 of the kit provided by Peterson.  Peterson states “the spacer units 34, 34’’ are interchangeably usable at each location L1-L5” (paragraph 0081, lines 5-7). Depending upon the wear characteristics of the modified Gibson hedge trimmer and how the user employs the hedge trimmer, the user may choose to employ an adjusting portion 34 at position L4 on Gibson and a clamping portion 34’’ at all other locations (L1-L3 and L5). The resulting set up (Gibson, annotated fig. 8*) provides a distance (D1) between the adjacent clamping portions (position L3 and L5) with the adjusting portion interposed therebetween (at position L4) is greater in the distal half portion than 
    PNG
    media_image2.png
    285
    715
    media_image2.png
    Greyscale
	It would be obvious for the user of the hedge trimmer set forth above to select any reasonable arrangement of the various spacer provided by Peterson including “a distance between the adjacent clamping portions with the adjusting portion interposed therebetween is greater in the distal half portion than in the proximal half portion or is greater in the distal half portion than a distance between the adjacent clamping portions with no adjusting portion interposed therebetween,” depending on where wear occurs after prolonged use, wherein L4 is an adjusting portion, while L1-L3 and L5 are clamping portions.
	Regarding Claim 4, the modified hedge trimmer of Gibson substantially disclosed above includes in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally into three portions, which include front, middle, and rear portions in this order from the distal end to the proximal end, the adjusting portion is 

	Regarding Claim 5, the modified hedge trimmer of Gibson substantially disclosed above includes in the cutter supports of the cutter assembly, when a portion between the cutting edge closest to a proximal end and the cutting edge closest to a distal end is seen as divided equally into three portions, which include front, middle, and rear portions in this order from the distal end to the proximal end, the adjusting portion is provided on the front portion (near L5). The distribution of rivets originally provided in the hedge trimmer of Gibson is similar to the distribution of fastening points (L1-L5) at which the spacer units (clamping portions 34’’ and adjusting portions 34) may be positioned in the hedge trimmer of Peterson, wherein Peterson states “the spacer units 34, 34’’ are interchangeably usable at each location L1-L5” (paragraph 0081, lines 5-7). Thus, it would be obvious for the user of the hedge trimmer to select any reasonable arrangement of the various spacer including one where “the adjusting portion is provided on the front portion,” as set forth above, depending on where wear occurs after 
	Regarding Claim 6, the modified hedge trimmer of Gibson substantially disclosed above as set forth in the rejection for Claim 1 includes a cutter assembly including upper (Gibson, 27) and lower (Gibson, 28) cutters and upper (Gibson, 52) and lower (Gibson, 50) plate-like cutter supports, the upper and lower cutters having elongated substrates (central longitudinal body of upper and lower cutters) with their proximal ends (each of the upper 27 and lower 28 blades of Gibson have a rearwardly extending ear 60) positioned on a body housing (Gibson, annotated fig. 8) with a drive source (“a rotary cam provided on the trimmer’s power head protrudes into the openings 62 and forces reciprocation of the blades in opposite directions,” Gibson col. 4, lines 22-24) disposed therein, the elongated substrates being adapted to reciprocate in relatively opposite directions with respect to each other along a longitudinal direction (Gibson col. 4, lines 22-24), and the upper and lower plate-like cutter supports being integrated respectively in the longitudinal direction and extending respectively in the longitudinal direction so as to sandwich the upper and lower cutters therebetween to guide reciprocating relative motions of the upper and lower cutters while supporting the upper and lower cutters (Gibson col. 4, lines 6-10),	wherein:
	projecting cutting edges (upper teeth 29 and lower teeth 30 of Gibson) provided at intervals on the elongated substrates of the upper and lower cutters are adapted to rub against each other (Gibson, figs. 5 and 6),

	a plurality of clamping portions (Peterson 34’’), each clamping portion having a spacer (Peterson, 98) and a first bolt (fastener of Peterson formed by head 94 and shank 86), the spacer being adapted to be relatively slidably fitted and inserted into first slotted holes (Gibson 58) provided in the cutters so as to be interposed between the upper and lower cutter supports, and the first bolt being adapted to be inserted from one side of the upper and lower cutter supports (shown in Peterson’s figs. 4 and 7), pass through the spacer (Peterson, 98) fitted and inserted into the first slotted holes (Gibson 58), and be screwed into a screw portion (threaded portion 64 provided by modification in view of Peterson) provided on another side of the upper and lower cutter supports so as to securely fasten the upper and lower cutter supports to the spacer (Peterson, paragraph 0068, lines 1-13), and
	a plurality of adjusting portions (Peterson, 34), each adjusting portion having a second bolt (formed by shank 110 and head 118 of Peterson), the second bolt being adapted to be inserted from the one side of the upper and lower cutter supports (Peterson, figs. 4 and 7), pass through second slotted holes (corresponding slotted hole 58 in Gibson) provided in the cutters, and be screwed into a screw portion (corresponding threaded bore 64 provided by modification in view of Peterson) on the other side of the upper and lower cutter supports so as to adjust the separation distance between the upper and lower cutter supports (Peterson, paragraph 0078), and

	Regarding Claim 7, the modified hedge trimmer of Gibson substantially disclosed above includes in the cutter supports of the cutter assembly, when the portion between the cutting edge closest to the proximal end and the cutting edge closest to the distal end is seen as divided equally into three portions, which include front, middle, and rear portions in this order from the distal end to the proximal end, the clamping portion and 
	Regarding Claim 8, the modified hedge trimmer of Gibson substantially disclosed above includes in the cutter supports of the cutter assembly, when the portion between the cutting edge closest to the proximal end and the cutting edge closest to the distal end is seen as divided equally into three portions, which include front, middle, and rear portions in this order from the distal end to the proximal end, the number of the adjusting portions relative to that of the clamping portions is greater in the front portion (near L5) than in the rear portion (near L1). The distribution of rivets originally provided in the hedge trimmer of Gibson is similar to the distribution of fastening points (L1-L5) at which the spacer units (clamping portions 34’’ and adjusting portions 34) may be positioned in the hedge trimmer of Peterson, wherein Peterson states “the spacer units 34, 34’’ are interchangeably usable at each location L1-L5” (paragraph 0081, lines 5-7). Thus, it would be obvious for the user of the hedge trimmer to select any reasonable arrangement of the various spacer including one where “the number of the adjusting 
	Regarding Claim 9, the modified hedge trimmer of Gibson substantially disclosed above includes one of the upper and lower cutters is secured to the corresponding one of the upper and lower cutter supports (both upper and lower cutters are sandwiched between the upper and lower supports so as to be “secured” therein.
	Regarding Claim 10, the modified hedge trimmer of Gibson substantially disclosed above includes one of the upper and lower cutters is attached to the corresponding one of the upper and lower cutter supports (each of the upper and lower cutters are sandwiched between the upper and lower supports so we to reciprocate relative to their respective support).
	Regarding Claims 11 and 12, the modified hedge trimmer of Gibson substantially disclosed above includes the upper (Gibson 52) and lower (Gibson 50) cutter supports are integrated respectively in the longitudinal direction and extending respectively in the longitudinal direction (figs. 1 and 3) so as to cover the upper and lower cutters substantially entirely across lengths of the upper and lower cutters (Gibson, fig. 2).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over over Gibson (US Patent 5,412,873) and Peterson (US Publication 2018/0139906) in further view of Huang (US Patent 5,075,972) and Nagashima (US Patent 5,987,753).		Regarding Claims 13 and 14, the modified hedge trimmer of Gibson substantially disclosed above fails to include the first slotted holes are wider than the second slotted holes, wherein opposite side surfaces of the spacer are slidably in contact with inner periphery side surfaces of the first slotted holes and the second bolt is slidably in 	However, Huang teaches it is well known in the art of hedge trimmers with reciprocating blades to provide a set of first slotted holes (53) for receiving adjusting portions (90) and a set of second slotted holes (54) for receiving a bearing element (80), each respectively provided for separate blade guiding structures, wherein the first slotted holes (53) that are shaped to receive the adjusting portions are wider than the second slotted holes (54) that are shaped to receive the bearing element (80).	Additionally, Nagashima teaches it is known in the art of hedge trimmers to provide an upper plate-like cutter support (30) extending along the length of the cutter assembly and lower plate-like cutter support (31) that extends along a at least a portion of the cutter assembly (fig. 2), wherein clamping portions (spacer 35, first bolt 34 and screw portion 37) pass through first slotted holes (24) with a width that corresponds to the spacer (35) and adjusting portions (second bolt 32) that pass through second slotted holes (27) with a second width that corresponds to the diameter of the second bolt, wherein the first slotted holes are wider than the second slotted holes (fig. 2).	Examiner notes that the spacer (102) of the clamping portion (34”) taught by Peterson and the guide portion (124) on the adjusting portion (34) are generally the same width and can be used interchangeably with one another thereby enabling the user to adjust the clearance at various positions along the length of the cutter assembly as required. However, it is conceivable that an assortment of clamping and adjusting portions are provided wherein the spacer of the clamping portion is wider than the bolt of the adjusting portion and an arrangement of first and second slotted holes are provided along the length of the cutter assembly wherein the width of the first slotted .
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. 	On page 8, lines 24-26, Applicant states, “Gibson fails to teach or disclose an .
While Peterson states “a plurality of spacer units 34 collectively define a first surface 36 that faces a second surface 38 on the support assembly 24” (paragraph 0048), no structure of the actual hedge trimmer is being imported into the device of Gibson. Peterson is simply being used to teach that a kit of spacers can be provided for any hedge trimmer to allow the user to compensate for wear between the moving components thereof, wherein wear typical occurs between the blades and can result in poor cutting performance. Therefore, examiner disagrees that Peterson teaches away from using two supports sandwiching the reciprocating blades relative to one another. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Heinzelmann (US Publication 2006/0218796) discloses a cutter support (15) integrated into a respective cutting blade (fig. 5).	● Hanada et al (US Publication 2008/0134521) discloses a head trimmer (fig. 2) with an upper support (44) and a lower support (46) with an upper blade (10) and lower blade (12) sandwiched therebetween, wherein at least one clamping assembly with a first bolt (56) and a spacer (52).	● Matsuo et al (US Publication 2011/0047952) discloses a hedge trimmer with upper and lower cutter supports (11, 12) and upper and lower blades (13, 14) with a  plurality of clamping portions holding the assembly together.	●Peterson (US Patent 7,757,405) discloses a hedge trimmer with slots of different widths extending along the cutting assembly of the device (fig. 2).
● Matsuo et al (US Patent 8,028,423) discloses a hedge trimmer with a cutting assembly in which slots (46a, 47b) in the cutting members for receiving a clamping bolt (34) with a spacer (35) is wider than a slot (27) for receiving an adjusting bolt (32).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        April 19, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724